Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 is rejected under 35 U.S.C. 112(b) because the claimed invention is vague and indefinite.   The claim recites that the vehicle controlling unit is configured to “tighten of the vehicle”. 
This is not understood.  The claim is vague and indefinite as it is not clear what is tightened?  How can a processor send a signal to tighten a vehicle?  The steering, the wheels, the belts or a fastener, etc. 
Correction or cancellation of claim 12 is requested. 
The only mention of a tightening is in paragraph 12 where a security system not a vehicle controlling unit is tightening a seat belt not a vehicle. 
Alternatively, Claim 12 is rejected under 35 U.S.C. 112(a) because the claimed invention is not shown either in the specification or the drawings of a processor tightening a vehicle.  
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 14-16 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-4-18 (hereinafter “Williams”) 

Williams discloses “[a] safety and security system comprising: (see FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and 
    PNG
    media_image1.png
    688
    645
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    681
    651
    media_image2.png
    Greyscale

a computing unit;  (see element 114) 
one or more optical sensors in electronic communication with the computing unit, (see element 112, and paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106. )

the optical sensors configured for facial recognition, ; (see element 112 and FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal 
the optical sensors positioned in the vehicle to capture a face and head movements of a driver; see FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).;
a warning unit coupled to the computing unit; and(see FIG. 3f where a user is detected in the seat as element 312 a and slumped over from the sensor 112; see also FIG. 3d where a facial recognition is used to determine if the driver and the passenger are in the front seats of the vehicle) (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106; see paragraph 33 The vehicle audio system may be activated and an audio alert, (e.g., "Are you OK, or shall I alert emergency services?") may be outputted via one of the plurality of speakers of the vehicle audio system. This may occur when the driver is suspected to be in distressed state. Thereafter, the in-vehicle electronic device 114 may be configured to activate an emergency response (ERS) mode in the vehicle 102. The in-vehicle electronic device 114 may be configured to communicate a health emergency alert signal to the medical emergency center 106 if no response is received from the driver within a user specified or pre-defined time period. The health emergency alert signal may be referred to as emergency call systems, or simply eCall. eCall is an emergency response system known in the art. Typically, when vehicle crash sensors are triggered, the eCall system detects that the occupants are in distress and automatically calls emergency services to alert of possible injuries. The eCall system also transmits vehicle location (e.g., GPS coordinates) to the medical emergency center 106 (e.g., an emergency response team).. )

one or more vehicle controlling units coupled to the computing unit, (see power train control system 212, braking control 220 and steering and circuit 202 and memory 204)
the one or more vehicle controlling units configured to perform one or more functions, the one or more functions comprising  (see power train control system 212, braking control 220 and steering and circuit 202 and memory 204)
reducing speed of the vehicle, (see paragraph 15 where the vehicle is autonomous) 
automatically shifting to a lower gear, (see paragraph 42)
deploying emergency braking system of the vehicle, (see paragraph 42)
decrease fuel supply and 
engaging the autonomous system of the vehicle for auto-driving; (see paragraph 33-37 and FIG. 4c where in block 438, the driver is indicated as not being normal state and then if not responsive an emergency is declared on the way to the destination and then an alert signal is provided; see  FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).; (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is damaged or okay-to-drive in an autonomous mode or auto pilot (AP) This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106. )
wherein the computing unit is configured to:
capture one or more images of the head of the driver;  (see fig. 3b where the camera 112 captures an image of the face 312a 310a)
determine one or more parameters based on analysis of the one or more images;  (see fig. 3c to fig. 3f where the z, and y heights are determined to determine a slumped over condition )
determine attentiveness of the driver based on the one or more parameters; (see FIG. 4c where in block 438, the driver is indicated as not being normal state and then if not responsive for an interval an emergency is declared on the way to the destination and then an alert signal is This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106. )
trigger the one or more vehicle controlling units to perform the one or more functions based on the attentiveness; , (see FIG. 3f where a user is detected in the seat as element 312 a and slumped over from the sensor 112; see also FIG. 3d where a facial recognition is used to determine if the driver and the passenger are in the front seats of the vehicle) (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is damaged or okay-to-drive in an autonomous mode or auto pilot (AP) mode. In cases where the vehicle 102 is damaged, the vehicle 102 remains parked, a health emergency alert signal is communicated to the medical emergency center 106. In cases where the vehicle 102 is diagnosed as okay-to-drive but the driver is unresponsive to the audio alert, the in-vehicle electronic device 114 may communicate an autonomous mode start signal to an engine control module (ECM) of the vehicle 102. This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106; see paragraph 33 The vehicle audio system may be activated and an audio alert, (e.g., "Are you OK, or shall I alert emergency services?") may be outputted via one of the plurality of speakers of the vehicle audio system. This may occur when the driver is suspected to be in distressed state. Thereafter, the in-vehicle electronic device 114 may be configured to activate an emergency response (ERS) mode in the vehicle 102. The in-vehicle electronic device 114 may be configured to communicate a health emergency alert signal to the medical emergency center 106 if no response is received from the driver within a user specified or pre-defined time period. The health emergency alert signal may be referred to as emergency call systems, or simply eCall. eCall is an emergency response system known in the art. Typically, when vehicle crash sensors are triggered, the eCall system detects that the occupants are in distress and automatically calls emergency services to alert of possible injuries. The eCall system also transmits vehicle location (e.g., GPS coordinates) to the medical emergency center 106 (e.g., an emergency response team).. )

trigger the warning unit to warn the driver. (see FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over 
    PNG
    media_image2.png
    681
    651
    media_image2.png
    Greyscale


Williams discloses “2.    The safety and security system of claim 1, wherein the one or more parameter comprises drowsiness of the driver. (see paragraph 33-37 and FIG. 4c where in block 438, the driver is indicated as not being normal state and then if not responsive an emergency is declared on the way to the destination and then an alert signal is provided; see  FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).; (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is damaged or okay-to-drive in an autonomous mode or auto pilot (AP) mode. In cases where the vehicle 102 is damaged, the vehicle 102 remains parked, a health emergency alert signal is communicated to the medical emergency This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106.)”. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claim 3 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Chinese Patent. No.: CN103895514B that published in 2014. 

Williams is silent as to but the ‘514 teaches “…3.    The safety and security system of claim 1, wherein the one or more parameter comprises drunkenness of the driver”. (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills).
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of WILLIAMS with the teachings of the ‘514 Chinese Publication since the ‘514 Chinese Publication teaches that one or more sensors can detect a state of an individual. The sensors can provide a reporting that the user is intoxicated and has a poor cognitive state.  The vehicle can then lock the ignition and the vehicle and send a message that the user cannot drive the vehicle and also provide a predetermine lamp to indicate that this is a dangerous and drunk driver.   This can provide improved safety and prevent drunk driving with a single chip device.  See claims 1-4 and paragraph 1-9 of the ‘514.
Claim 4 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of U.S. Patent. Application Pub. No.: US20180284767A1 to Minegishi et al. that was filed in 2017.  

Williams is silent but Minegishi teaches “4.    The safety and security system of claim 1, wherein the one or more parameter comprises line of sight of the head of the driver.  (see paragraph 49, 84-86 and 87-89); 
    PNG
    media_image3.png
    864
    800
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of 

Claim 5 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Japanese Patent. Application Pub. No.: JP 2008-018772A to Yoshida that was filed in 2006.  

Williams is silent as to but Yoshida teaches “5.    The safety and security system of claim 1, wherein the one or more parameter comprises operation of the vehicle by an unauthorized person and the one or more functions comprises disabling the vehicle”. (see claims 1-4 where a notification that a person other than a driver is driving the vehicle and in response that the vehicle is stolen all of the air is controlled to be released from the tires) 
It would have been obvious for one of ordinary skill in the art before the effective disclosure was made to combine the disclosure of WILLIAMS with the teachings of Yoshida since Yoshida teaches that a vehicle can be determined to be operated by an authorized person via a sensor. Thus, the vehicle is stolen. The owner can then using a wireless control signal to deflate the tires and provide an audio announcement that the vehicle is stolen. Thus, obviating the thief’s intentions. This can ensure the vehicle is not taken off to a remote unknown location, such as a chop shop.  See claims 1-5 of Yoshida and the abstract and paragraphs 1-12. 

Claims 6-7 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Japanese Patent. Application Pub. No.: JP 2008-018772A to Yoshida that was filed in 2006.  

Williams is silent as to but Yoshida teaches “6.    The safety and security system of claim 5, wherein the computing unit is further configured to allow an owner to remotely disable the vehicle.  (see claims 1-10 where the owner wirelessly provides a signal to deflate all of the tires via an air vent remote signal)”. 
It would have been obvious for one of ordinary skill in the art before the effective disclosure was made to combine the disclosure of WILLIAMS with the teachings of Yoshida since Yoshida teaches that a vehicle can be determined to be operated by an authorized person via a sensor. Thus, the vehicle is stolen. The owner can then using a wireless control signal to deflate the tires and provide an audio announcement that the vehicle is stolen. Thus, obviating the thief’s intentions. This can ensure the vehicle is not taken off to a remote unknown location, such as a chop shop.  See claims 1-5 of Yoshida and the abstract and paragraphs 1-12. 

“7.    The safety and    security    system of claim    1,    wherein    the    warning    unit comprises a speaker. (See claim 7 where the speaker can announce inside and outside of the vehicle that the vehicle has been stolen)”. It would have been obvious for one of ordinary skill in the art before the effective disclosure was made to combine the disclosure of WILLIAMS with the teachings of Yoshida since Yoshida teaches that a vehicle can be determined to be operated by an authorized person via a sensor. Thus, the vehicle is stolen. The owner can then using a wireless control signal to deflate the tires and provide an audio announcement that the vehicle is stolen. Thus, obviating the thief’s intentions. This can ensure the vehicle is not taken off to a remote unknown location, such as a chop shop.  See claims 1-5 of Yoshida and the abstract and paragraphs 1-12. 

Claims 8 and 10-12 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of United States Patent No.: 6,226,389 to Lemelson et al. (hereinafter "Lemelson”) that was filed in 1999 and that published as US20040022416 A1.
Williams is silent but Lemelson teaches “8.    The safety and    security    system of claim    1,    wherein    the    safety and    security system further
comprise a camera, (see Col. 6, lines 33 where a video camera is associated with the driverless vehicle and monitors the outside and the driver 101-102 using the camera 16)the camera configured to detect position of an obstacle in a path of the vehicle, the camera coupled to the computing unit, wherein the computing unit configured to trigger the one or more vehicle controlling units based on the position of the obstacle and the attentiveness of the driver. (see Col. 6, lines 33 where a video camera is associated with the driverless vehicle; see Col 21, lines 35 to 45 where the fuzzy control rules for the vehicle are non-transitory medium stored on a memory) (see Col. 18, lines 15 to 46 where the vehicle may be controlled to control the operation of the vehicle to prevent an accident and slow down to avoid a hazardous condition ahead, or the maintain the driving speed; see Col. 20, lines 18 to 60 where the steering and acceleration of the vehicle may be controlled to avoid a collision; see 
              It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of Williams with the teachings of Lemelson since Lemelson teaches that a 

Claim 9 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of United States Patent No.: 6,226,389 to Lemelson et al. (hereinafter "Lemelson”) that was filed in 1999 and that published as US20040022416 A1 and in view of United States Patent No.: US8954252B1 to Urmson et al. that is assigned to Waymo™ that was filed in 2012 (hereinafter “Urmson”).
Williams is silent but Urmson teaches “9.    The safety and    security    system of claim    8,    wherein    the    obstacle    is    human”. (see col. 10, line 20 to col. 11, line 35 where the cross walk is identified and a path of the pedestrian is identified as a trajectory of crossing the cross walk; see FIG. 
It would have been obvious for one of ordinary skill in the art before the time of the invention to combine the disclosure of Willaims and the teachings of Urmson since Urmson teaches that a path of movement of both the vehicle and the pedestrian in FIG. 9 can be determined and the vehicle can indicate or display to the pedestrian to not walk in front of the vehicle or to walk so a safe coordination between the speed of the vehicle and the trajectory of the pedestrian can be accomplished.  See col. 12, line 33 to col. 33, line 33 and FIG.9 of Urmson. 

           Williams is silent but Lemelson teaches “10.    The safety and    security    system of claim    8,    wherein    the    obstacle    is    a second vehicle. (See paragraphs 30-32 and 64-61 and 88-90 and 129). 
              It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of 

    Williams is silent but Lemelson teaches “11.    The safety and security system of claim 8, wherein the vehicle controlling unit is configured to reduce the speed of the vehicle.  (see abstract where the vehicle acceleration can be controlled to avoid a collision). 
              It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of Williams with the teachings of Lemelson since Lemelson teaches that a vehicle’s driver can be monitored and when erratic patterns occur, then the vehicle can be controlled to reduce the hazardous or dangerous condition.  This can improve the safety of the other vehicles and the driver.   See paragraph 24, 100-101 of Lemelson.

12.    The safety and security system of claim 8, wherein the vehicle controlling unit is configured to tighten of the vehicle. (see abstract where the vehicle steering can be controlled to avoid a collision).
              It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of Williams with the teachings of Lemelson since Lemelson teaches that a vehicle’s driver can be monitored and when erratic patterns occur, then the vehicle can be controlled to reduce the hazardous or dangerous condition.  This can improve the safety of the other vehicles and the driver.   See paragraph 24, 100-101 of Lemelson.

Claim 13 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of United States Patent No.: 9000907 B1 o Rembach et al. (hereinafter "Rembach”) that was filed in 2014 and in view of U.S. Patent No.: US10556581B2 to Soifer that was filed in 2016.


    PNG
    media_image4.png
    1008
    1021
    media_image4.png
    Greyscale
Williams is silent but Rembach teaches “13.    The safety and security system of claim 1, wherein the computing unit is further configured
to:
detect a presence of an unattended child in a vehicle; measure the temperature inside the vehicle;  (see block 46 of figure 3a where a pressure on the seat detects a child on the vehicle seat; see blocks 49-60 where the temperature that is sensed is compared to a preset occupant temperature limit and then if it exceeds a limit then a vehicle can be in danger of temperature exposure) …..send an alert to a user device”.  (see blocks 51-68 where an alarm is provided when it is outside the temperature limit) 
              It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of Williams with the teachings of Rembach since Rembach teaches that a vehicle’s seat pressure can indicate someone is in the vehicle and also that a car seat is occupied in the back. The sensors can also take note that the temperature is reaching a crucially high level and then a remedial action is needed to save a life. This can improve the safety of the child vehicle occupants and the driver.   See abstract and FIG. 3a of Rembach. 

Williams is silent but Soifer teaches “…turn the conditioning system of the vehicle ON, in case the temperature is above normal range of temperature; and”.   (see abstract where in response to the air being past a critical temperature value the air conditioner is activated). 
              It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of Williams with the teachings of Sofier since Sofier teaches that a vehicle can indicate someone is in the vehicle and also that a temperature is reaching a crucially high level. Then an air conditioning can be provided to turn on automatically to cool the occupants.   This can improve the safety of the vehicle occupants.   See abstract of Soifer. 

Williams discloses  “14.    The safety and security system of claim 1, wherein the computing unit is further configured to map a path taken by the vehicle. (see FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital wherein the mapped path is from an original 
Williams discloses “15.    The safety and security system of claim 1, wherein the computing unit is further configured to:
store one or more emergency contact details; and  (see paragraph 34) 
send alerts in case of an accident of the vehicle to the one or more emergency contact details; and  (see paragraph 89 where if a vehicle is damaged and the driver is not responding then a health emergency alert can be provided to a medical emergency center and then the vehicle can driver itself to the hospital) 
send vital details of the driver to a concerted authority.  (see paragraph 17 where the health alert notification can be provided from the vehicle to the medical emergency center 19 and including if the vehicle is damaged) 
Williams discloses “16.    The safety and security system of claim 1, wherein the safety and security system further comprise a GPS tracker. (see paragraph 33) 
Claims 17-20 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of United States Patent App Pub. No.: US 2007/0143482 A1 to Zancho. 
Williams is silent but Zancho teaches “17.    The safety and security system of claim 1, wherein the computing unit further controls mirror settings of the vehicle”.  (See paragraph 34)
              It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of Williams with the teachings of Zancho since Zancho teaches that a vehicle can indicate three passengers and a driver. Each may have a certain desired setting. The vehicle can then arbitrate and reach a happy medium setting that is an average setting for all users as element 406. This can ensure that all of the passengers are happy in that an arbitrated setting has been reached for a desired setting. However, a child setting can be ignored or audio.   This can improve the personalization of the settings for the vehicle occupants.   See paragraph 58-63 of Zancho and the abstract. 

Williams is silent but Zancho teaches “18.    The safety and security system of claim 1, wherein the computing unit further controls positioning of seats of the vehicle”. (See paragraph 34)
              It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of Williams with the teachings of Zancho since Zancho teaches that a vehicle can indicate three passengers and a driver. Each may have a certain desired setting. The vehicle can then arbitrate and reach a happy medium setting that is an average setting for all users as element 406. This can ensure that all of the passengers are happy in that an arbitrated setting has been reached for a desired setting. However, a child setting can be ignored or audio.   This can improve the personalization of the settings for the vehicle occupants.   See paragraph 58-63 of Zancho and the abstract. 

Williams is silent but Zancho teaches “19.    The safety and security system of claim 1, wherein the computing unit further controls air-conditioning of the vehicle”.  (See FIG. 7a where the profiles are stored 
              It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of Williams with the teachings of Zancho since Zancho teaches that a vehicle can indicate three passengers and a driver. Each may have a certain desired setting. The vehicle can then arbitrate and reach a happy medium setting that is an average setting for all users as element 406. This can ensure that all of the passengers are happy in that an arbitrated setting has been reached for a desired setting. However, a child setting can be ignored or audio.   This can improve the personalization of the settings for the vehicle occupants.   See paragraph 58-63 of Zancho and the abstract. 

Williams is silent but Zancho teaches 20. The safety and security system of claim 1, wherein the computing unit further controls an audio/video system of the vehicle). (See FIG. 7c where the audio volume profiles are stored for multiple users 1-3 and wherein when the processor detects all of 
              It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of Williams with the teachings of Zancho since Zancho teaches that a vehicle can indicate three passengers and a driver. Each may have a certain desired setting. The vehicle can then arbitrate and reach a happy medium setting that is an average setting for all users as element 406. This can ensure that all of the passengers are happy in that an arbitrated setting has been reached for a desired setting. However, a child setting can be ignored or audio.   This can improve the personalization of the settings for the vehicle occupants.   See paragraph 58-63 of Zancho and the abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.